DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Amendments and Remarks filed on 5/3/2021, which have been made of record. Specification has been amended. Claims 2, 12, and 22 have been canceled. Claims 1, 3-11,13, 16-21, and 23-30 have been amended. The objections to the specification and the claims have been withdrawn in view of the amendments. Claims 1,3-11, 13-21, and 23-30 are present for examination.
The 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph interpretations have been withdrawn in view of the amendments. 

Drawings
The drawings were received on 5/3/2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during an interview with Hui (Harry) Wang on 6/28/2021.


1.	(Currently amended) An apparatus comprising:
a ray generation circuitry to generate a plurality of rays in a ray tracing graphics pipeline;
a sub-primitive generation circuitry to subdivide each primitive of a plurality of primitives into a plurality of sub-primitives, wherein the plurality of primitives has already been alpha-tested; 
an encoder circuitry to identify a first subset of the plurality of sub-primitives as being fully transparent and to identify a second subset of the plurality of sub-primitives as being fully opaque; and
ray intersection circuitry to determine whether to generate an intersection result for a first ray and a first sub-primitive based on a first bitmask associated with the first sub-primitive; 
wherein the first subset of the plurality of sub-primitives identified as being fully transparent are culled prior to further processing of each respective primitive.
4.	(Currently amended) The apparatus of claim 1 further comprising:
ray traversal circuitry to traverse [[a]] the first ray through a bounding volume hierarchy (BVH) to reach a node in the BVH containing a first primitive of the plurality of primitives.

corresponding bitmask associated with each sub-primitive if the sub-primitive is fully transparent and is to set a second bit in the corresponding bitmask if the sub-primitive is fully opaque.

7.	(Currently amended) The apparatus of claim [[6]] 5 wherein the ray intersection circuitry is to not generate an intersection result if the first bit is set.

11.	(Currently amended) A method comprising:
generating a plurality of rays in a ray tracing graphics pipeline;
subdividing each primitive of a plurality of primitives into a plurality of sub-primitives, wherein the plurality of primitives has already been alpha-tested; 
identifying a first subset of the plurality of sub-primitives as being fully transparent;
identifying a second subset of the plurality of sub-primitives as being fully opaque; and
determining whether to generate an intersection result for a first ray and a first sub-primitive based on a first bitmask associated with the first sub-primitive; 
wherein the first subset of the plurality of sub-primitives identified as being fully transparent are culled prior to further processing of each respective primitive.

14.	(Currently amended) The method of claim 11 further comprising:
the first ray through a bounding volume hierarchy (BVH) to reach a node in the BVH containing a first primitive of the plurality of primitives.

15.	(Currently amended) The method of claim 11 wherein a first bit of a corresponding bitmask associated with each sub-primitive is to be set if the sub-primitive is fully transparent and a second bit of the corresponding bitmask is to be set if the sub-primitive is fully opaque.

17.	(Currently amended) The method of claim [[16]]15 further comprises to not generate an intersection result if the first bit is set.

21.	(Currently amended) A non-transitory machine-readable medium comprising program code, which when executed by a machine, cause the machine to perform the operations of:
generating a plurality of rays in a ray tracing graphics pipeline;
subdividing each primitive of a plurality of primitives into a plurality of sub-primitives; 
identifying a first subset of the plurality of sub-primitives as being fully transparent, wherein the plurality of primitives has already been alpha-tested;
identifying a second subset of the plurality of sub-primitives as being fully opaque; and
determining whether to generate an intersection result for a first ray and a first sub-primitive based on a first bitmask associated with the first sub-primitive; 


24.	(Currently amended) The non-transitory machine-readable medium of claim 21 further comprising program code to cause the machine to perform the operations of:
traversing [[a]]the first ray through a bounding volume hierarchy (BVH) to reach a node in the BVH containing a first primitive of the plurality of primitives.

25.	(Currently amended) The non-transitory machine-readable medium of claim 21 wherein a first bit of a corresponding bitmask associated with each sub-primitive is to be set if the sub-primitive is fully transparent and a second bit of the corresponding bitmask is to be set if the sub-primitive is fully opaque.

27.	(Currently amended) The non-transitory machine-readable medium of claim [[26]]25 further comprising program code to not generate an intersection result if the first bit is set.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 21 have been respectively amended to incorporate limitations similar to the allowable subject matter recited in claims 6, 16, and 26 indicated in the Office Action mailed on 2/20/2021, p. 19. In particular, none of the prior art references on the record discloses “to determine whether to generate an intersection result for a first ray and a first sub-primitive based on a first bitmask associated with the first sub-primitive” as recited in claim 1. Claims 11 and 21 respectively recite similar limitations discussed above with respect to claim 1.  Claims 3-5 and 7-10 depend from claim 1 with respective additional limitations. Claims 13-15 and 17-20 depend from claim 11 with respective additional limitations. Claims 23-25 and 27-30 depend from claim 21 with respective additional limitations. The amendments have overcome the 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA DU whose telephone number is (571)270-5646.  The examiner can normally be reached on Monday - Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAIXIA DU/           Primary Examiner, Art Unit 2699